Citation Nr: 1116780	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO. 04-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right hand and fingers, to include as secondary to service-connected left forearm laceration.

2. Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected left forearm laceration.

3. Entitlement to service connection for anxiety, to include as secondary to service-connected left forearm laceration.

4. Entitlement to service connection for type II diabetes mellitus, to include as secondary to anxiety claimed as secondary to service-connected left forearm laceration.

5. Entitlement to service connection for nerve damage, left ulnar neuropathy, to include as secondary to type II diabetes mellitus claimed as secondary to anxiety claimed as secondary to service-connected left forearm laceration.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2003 and January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The claims on appeal were also addressed in a Board remand dated in April 2006.

The February 2003 rating decision denied the Veteran's claim for service connection for arthritis of the right hand and fingers and service connection for arthritis of the cervical spine, both to include as secondary to service-connected left forearm laceration. 

The remaining claims on appeal as set forth on the title page of this decision were addressed in the RO's January 2005 rating decision. 

The claim for service connection for arthritis of the right hand and fingers was the subject of a July 2010 Order of the Court of Appeals for Veterans Claims (Court), which  granted a Joint Motion for Partial Remand of the parties and vacated the Board's September 2009 decision with respect to the claim. 

The additional claims on appeal were the subject of a January 2011 Order of the Court, which granted a Joint Motion for Remand of the parties and vacated the Board's June 2008 decision as to those claims.

In this decision the Board will find that new and material evidence has been received to reopen the claim for service connection for arthritis of the right hand and fingers.

The reopened issue of entitlement to service connection for arthritis of the right hand and fingers, and the remaining additional issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. A private medical opinion from Stanley J. Majcher, M.D., included in an October 2004 addendum to his initial June 2004 report, constitutes a nexus opinion that relates the Veteran's right hand arthritis to his service-connected left forearm laceration.

2. The October 2004 medical nexus opinion from Dr. Majcher is new evidence received since a July 1988 RO unappealed and therefore final denial of service connection for arthritis of the right hand and fingers.

3. Dr. Majcher's October 2004 medical opinion relates to the matter of medical nexus with respect to the claim for service connection for arthritis of the right hand and fingers, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for arthritis of the right hand and fingers. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that an October 2004 private medical opinion has been received to reopen the Veteran's claim for service connection for arthritis of the right hand and fingers. Such was established in a Joint Motion for Partial Remand that was granted by a July 2010 Order of the Court. See Chisem v. Brown, 8 Vet. App. 374 (1995) (with certain very limited exceptions VA is constrained by the law of the case as established by the Court).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

In the present case, the Board reopens the claim for service connection for arthritis of the right hand and fingers. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

The Veteran seeks service connection for arthritis of the right hand and fingers. In a rating decision dated in July 1988, the RO denied the Veteran's claim for service connection for arthritis of the right hand and fingers. The Veteran did not appeal the July 1988 rating decision and that decision is final. See 38 U.S.C.A. § 7105(c) (West 2002). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In a Joint Motion for Partial Remand dated in July 2010, the parties agreed that a private medical opinion from Stanley J. Majcher, M.D., included in an October 2004 addendum to his initial June 2004 report, constitutes a nexus opinion that relates the Veteran's right hand and finger arthritis to his service-connected left forearm laceration. The parties further agreed that the Board "failed to acknowledge that [the Veteran] proffered new and material evidence to reopen a claim for entitlement to service connection for arthritis of the right hand and fingers."  The Joint Motion was granted by an Order of the Court of Appeals for Veterans Claims July 2010. The findings in the Joint Motion are the law of the case. Chisem v. Brown, 8 Vet. App. 374 (1995).

The Board therefore finds that the private medical opinion from Stanley J. Majcher, M.D., included in an October 2004 addendum to his initial June 2004 report, constitutes a nexus opinion that relates the Veteran's right hand arthritis to his service-connected left forearm laceration. The October 2004 medical nexus opinion from Dr. Majcher is new evidence received since a July 1988 RO final denial of service connection arthritis of the right hand and fingers. Dr. Majcher's October 2004 medical opinion relates to the matter of medical nexus with respect to the claim for service connection for arthritis of the right hand and fingers, and raises a reasonable possibility of substantiating the claim. Thus, new and material evidence has been received and the claim for service connection for arthritis of the right hand and fingers is reopened. See 38 C.F.R. § 3.156(a). The claim on appeal is granted to this extent only. 


ORDER

New and material evidence having been received, the claim for service connection for arthritis of the right hand and fingers is reopened; the matter on appeal is granted to this extent only.


REMAND

The Veteran seeks service connection for arthritis of the right hand and fingers, and for arthritis of the cervical spine. In a June 2004 medical opinion Dr. Majcher diagnosed the Veteran as having arthritis of the fingers of the right hand and cervical spine. Dr. Majcher described the Veteran as having "the type of osteoarthritis that has been commonly associated with trauma even though remote."

The Veteran underwent a VA examination August 2006. Among other things, the examiner opined that the Veteran's arthritis of the fingers was most likely age-related. It may be pertinent, however, that the examiner described the Veteran as having served from 1953 to 1956, ten years prior to his actual dates of service, although it appears probable that this was a typographical error. X-rays at the August 2006 VA examination resulted in diagnoses of cervical spine degenerative joint disease and right distal interphalangeal joint degenerative joint disease. The examiner opined that with respect to the arthritis of the cervical spine and right hand he did "suspect that this is a result of aging."  

Thus, the VA examiner's opinion that he suspected the arthritis was due to aging stands in contrast to that of Dr. Majcher who opined that the osteoarthritis was of the type commonly associated with trauma even though remote. The Board notes reports of X-rays at an April 1988 VA examination included findings such as a healed fracture on the right through the distal fifth metacarpal and some deformity of the base of the fourth distal phalanx representing a combination of degenerative change and old trauma. 

However, the Board does not have the medical expertise and may not reach its own unsupported conclusions to distinguish between arthritis due to old trauma as opposed to degenerative arthritis due to aging. See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). 

Also, of help in this matter would be a medical opinion as to whether there is a clinical or medical basis to corroborate or question the credibility or reliability of the history of trauma to the right hand and cervical spine, as indicated by the Veteran to Dr. Majcher, during the evening of the documented in-service incident in which he experienced a laceration to the left forearm. 

Accordingly, the Veteran will be provided a new VA orthopedic examination for the purpose of ascertaining the nature of his arthritis and any clinical indications as to the reliability of the history he has provided, as part of an opinion as to whether the Veteran's current arthritis of the neck and right hand and fingers is related to service. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

The Board notes in this regard that the Veteran not only contends that his laceration of the left arm has caused his arthritis of the right hand and cervical spine--but also that he experienced additional physical trauma that evening while breaking up a bar fight and later in a related incident when attacked with a glass bottle. He contends that this additional trauma to his right hand and cervical spine has resulted in current arthritis. 

In the first of the two Joint Motions for Partial Remand in this matter, dated in July 2010, the parties agreed that a December 2007 VA examination was not adequate, so that a new VA examination and opinion is required to determine whether the Veteran has an anxiety disorder that is related to service or is a result of his service-connected laceration of the left forearm. See 38 C.F.R. § 5103A(d); 38 C.F.R. § 4.2.

Because the anxiety for which the Veteran seeks service connection is claimed to cause or aggravate his diabetes, which in turn is said to cause or aggravate his left ulnar neuropathy, the parties further agreed in the July 2010 Joint Motion that those claims must be remanded to the Agency of Original Jurisdiction pending the further adjudication of service connection for anxiety. See also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (regarding remand of inextricably intertwined claims).

Additionally, the RO should seek to obtain any records of treatment relevant to the claims on appeal that have not been obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Further, it appears that certain service personnel records were received into the claims file in January 2011 or February 2011 (there is no date-stamp to indicate date received), subsequent to the Orders of the Court in this appeal. These include copies of records not received with the service personnel records associated with the claims file in November 1979. As the service personnel records apparently received in 2011 may have information relevant to some of the Veteran's claims, such as, for example, descriptions of the Veteran's misconduct during service that may be relevant to whether he had psychiatric disability in service, the service personnel records must be considered for those claims for which they are determined to be relevant. See 38 C.F.R. § 3.156(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his arthritis of the right hand and fingers and cervical spine, and anxiety, diabetes and left ulnar neuropathy, that have not been previously obtained by or provided to VA.

(a) The records sought must include all relevant records of VA treatment from February 2009 through the present time.

(b) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Once all available medical records have been received, arrange for a VA examination with a mental health clinician. 

The purpose of the examination is to determine whether the Veteran's psychiatric disability (1) had its onset or was aggravated during active service, (2) was manifested as a psychosis within one year after discharge from active service, (3) is caused or aggravated by service-connected physical disability, to include his service-connected left forearm laceration; or (4) is otherwise related to any incident of service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must review the service treatment records.

(d) The examiner must further review the service personnel records (both those received in 1979 in a yellow-orange service department envelope and those received in 2011 in a white service department envelope), which include findings and descriptions of misconduct during service, for any indication that the Veteran experienced psychiatric disability during active service.

(e) The mental health clinician must take a complete history from the Veteran, to include regarding the events surrounding his receiving a laceration wound to the left forearm in June 1966 and his disciplinary problems during service.

(f) If there is a medical or clinical basis for corroborating and discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A complete rationale must be provided for any such finding.

(g) The mental health clinician must specifically opine whether the Veteran has current psychiatric disability that began during service, was chronically worsened during service, or is related to any incident of service. 

(h) The mental health clinician must specifically address whether the Veteran had psychiatric disability during service, and whether the Veteran had psychosis within one year after discharge from active service in October 1966. 

(i) The mental health clinician must specifically opine whether the Veteran has current psychiatric disability that is caused by service-connected physical disability, to include his service-connected laceration of the left forearm.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(k) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she should so state; however, a complete rationale for such a finding must be provided. 

(l) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. If the VA examiner in action paragraph (2), above, finds that the Veteran has psychiatric disability that is related to service or service-connected disability, schedule the Veteran for additional VA examinations, as necessary, to determine whether his diabetes mellitus is caused or aggravated by his psychiatric disability, and if so, whether his left ulnar neuropathy is caused or aggravated by his diabetes mellitus.

4. Schedule the Veteran for a VA orthopedic examination to determine whether the Veteran's arthritis of the right hand and fingers, and arthritis of the cervical spine, began during service, was present within one year of discharge from service, is related to any incident of service, or is caused or aggravated by service-connected disability to include his laceration of the left wrist.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must review the service treatment records. The service treatment records reviewed must include the Veteran's June 1963 service entrance examination, a July 1965 service treatment record stating that the Veteran had a stiff neck and could only turn his head to the right, when seen for a sore throat; a December 1965 service treatment record stating that the Veteran injured the thumb of his right hand while boxing, indicating tenderness at the base of the M-P joint, and no swelling, and prescription of a splint, with no evidence of fracture on X-ray; a March 24, 1966, service treatment record indicating that the Veteran was given sterile butterfly dressing and a splint on his left thumb; treatment in June 1966 for back pain; and records of treatment beginning June 30, 1966, for a laceration wound of the left forearm.

(d) The examiner must take a complete history from the Veteran, to include that pertaining to the injury to his right thumb while boxing in December 1965, and the events surrounding his laceration of the left forearm in June 1966 during which the Veteran asserts he also experienced trauma to his right hand and neck. 

(e) If there is a medical or clinical basis for corroborating and discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A complete rationale must be provided for any such finding.

(f) With respect to both the right hand and fingers and the cervical spine, the examiner must indicate whether there is an objective basis for distinguishing between post-traumatic arthritis as opposed to arthritis that is age-related.

(i) In making this determination the examiner must review a report of X-rays taken at an April 1988 VA examination that included bilateral findings such as a healed fracture on the right through the distal fifth metacarpal and right hand findings of some deformity of the base of the fourth distal phalanx representing a combination of degenerative change and old trauma; and the June 2004 and October 2004 letters from Dr. Majcher in which he opines that the Veteran's arthritis (including of the right hand and fingers and cervical spine) is the type of osteoarthritis that has been commonly associated with trauma even though remote.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner must reference the purpose of the examination in the opinion section of his report--to determine whether the Veteran's arthritis of the right hand and fingers, and arthritis of the cervical spine, (1) began during service, (2) was present within one year of discharge from service, (3) is related to any incident of service, or (3) is caused or aggravated by service-connected disability to include laceration of the left wrist.

(h) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

(i) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

5. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


